Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 1 of 27 PageID# 271




    UNDER SEAL

   TRANSCRIPT
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 2 of 27 PageID# 272
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 3 of 27 PageID# 273
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 4 of 27 PageID# 274
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 5 of 27 PageID# 275
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 6 of 27 PageID# 276
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 7 of 27 PageID# 277
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 8 of 27 PageID# 278
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 9 of 27 PageID# 279
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 10 of 27 PageID# 280
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 11 of 27 PageID# 281
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 12 of 27 PageID# 282
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 13 of 27 PageID# 283
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 14 of 27 PageID# 284
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 15 of 27 PageID# 285
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 16 of 27 PageID# 286
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 17 of 27 PageID# 287
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 18 of 27 PageID# 288
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 19 of 27 PageID# 289
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 20 of 27 PageID# 290
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 21 of 27 PageID# 291
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 22 of 27 PageID# 292
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 23 of 27 PageID# 293
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 24 of 27 PageID# 294
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 25 of 27 PageID# 295
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 26 of 27 PageID# 296
Case 1:20-dm-00012-AJT Document 12 Filed 01/25/21 Page 27 of 27 PageID# 297
